Title: To George Washington from Major General John Sullivan, 8 May 1779
From: Sullivan, John
To: Washington, George



Dear General
Easton [Pa.] May 8th 1779

I arrived here yesterday morning Spencers and Malcolms Regiments are Lying here not in the heighths of good Humor. Courtlandts Regt I can hear nothing of: Capt. Craige Late of the Light Horse arrived This Day at 2 oC. P.M. from Mohacomac & Says he heard nothing of them though he Enquir⟨ed.⟩ I Suppose they have not marched—I have Sent to Fort Pen for Capt. Patterson & made Every other Enquiry Respecting the Roads all agree that the Indian Path Marked from Easton to Wioming on Sculls map is impassable for waggons & cannot possibly be made So—but That there is a possibility of Compleating a Road from a Little above Pokono Point to Wioming This is the Road most Commonly used at this Time it falls into the Indian Path twelve miles at this Side Wyoming There will be a number of persons with me tomorrow who are well Acquainted with all the Roads if this Road cannot be made passable There is another Rout by Shoholly house where the Road is good but is Thirty Eight miles further perhaps this must Eventually be the Rout—There has not as yet been an attempt to prepare the other Roads nor has any person been to Look at them—I will do Every thing in my po⟨wer⟩ to Set the wheels in motion & make the necessary preparations for the Army to move on—I find that the Expedition is no Secret in this Quarter—I find by Colo. Spencer that Colo. Lindley has no Thoughts of Resigning he is now at home and has not been with his Regiment Six months During the Last two years Colo. Spenser wishes to have him Left out & Colo. Smith appointed your Excellencey may perhaps find a method to bring this about. General Hand is not yet Arrived at Wyoming Colo. Butler writes on the 4th that the Troops at Wyoming are in great want of Ammunition I Shall Send on Some as Soon as an Escort can be fixed which cannot be till Courtlands Regt Arrives as the Indians being on Every part of the Road will Render it necessary to have the Escort very Strong—a Serjeant of Spensers who was made prisoner at Mohacamac & Carried to Chemung has Just Returned he Inlisted with them & was in one of the parties Sent out to Cutt off the Communication between this place & Wioming he Says that They know of the Expedition & are taking Every Step to Destroy the Communication on the Susquehannah &ca. I think the Sooner we can get into the Country the Better. I am Dear General with the most Perfect Respect Your Excellenceys Most obedt Servt
Jno. Sullivan
